Opinión concurrente emitida por la
Jueza Presidenta Oro-noz Rodríguez.
Concurro con la determinación de este Tribunal de apli-car la penalidad del Art. 11(a) de la Ley Núm. 180-1998, conocida como la Ley de Salario Mínimo, Vacaciones y Li-cencia por Enfermedad de Puerto Rico, 29 LPRA sec. 250i, a los gastos por dietas y millaje reconocidos en el Art. 7(a) *1020de la Ley Núm. 74 de 23 de junio de 1965 (9 LPRA see. 2007(a)). No obstante, no estoy de acuerdo con que resulta innecesario precisar si la base legal para esta compensa-ción es el Art. LIV (en adelante Artículo de Dietas y Mi-llaje) del Convenio Colectivo entre la Autoridad de Carre-teras y Transportación (ACT) y la Unión de Trabajadores de la Autoridad de Carreteras (UTAC) o las Resoluciones Administrativas 2011-8 y 2011-13. Esto, pues si el artículo permaneció vigente, la base legal para el rembolso de los gastos de dietas y millaje era éste y no las resoluciones administrativas.
r—í
En primer lugar, corresponde analizar si el Artículo de Dietas y Millaje permaneció vigente luego de culminada la vigencia del Convenio el 30 de junio de 2010. La UTAC pre-tende atribuirle una vigencia permanente al Artículo de Dietas y Millaje. Se fundamenta en que el Art. LX (Artículo de Vigencia) excluía de éste al Artículo de Dietas y Millaje, el cual tendría su “propia vigencia”. Por lo tanto, como el Artículo de Dietas y Millaje solo establecía cuándo comen-zaba, y no cuándo culminaría, las partes acordaron expresa-mente que continuaría en vigor luego de concluido el Convenio. Apoya su argumento en el Art. 1233 del Código Civil, 31 LPRA see. 3471, y su jurisprudencia inteipretativa, que establecen que si los términos de un contrato son claros hay que atenerse a su sentido literal. Véanse, por ejemplo: C.F.S.E. v. Unión de Médicos, 170 DPR 443 (2007); Luce & Co. v. Junta Rel. Trabajo, 86 DPR 425 (1962) (aplicando a los convenios colectivos las normas de interpretación contractual).
No obstante, el Art. 1237 del Código Civil dispone que “[l]as cláusulas de los contratos deberán interpretarse las unas por las otras, atribuyendo a las dudosas el sentido que resulte del conjunto de todas”. 31 LPRA see. 3475. Si *1021analizamos conjuntamente el Artículo de Dietas y Millaje y el Artículo de Vigencia, debemos concluir que la fecha de culminación del Convenio y del Artículo de Dietas y Millaje es la misma: el 30 de junio de 2010. La Sec. 10 del Artículo de Dietas y Millaje establecía que “[e]ste Artículo entra en vigencia diez días luego de la firma de este Convenio Colectivo”.(1) Por otro lado, el Artículo de Vigencia disponía que “[e]ste Convenio tendrá una vigencia del 1ro de julio de 2006 al 30 de junio del año 2010, salvo las siguientes cláu-sulas que contienen su propia vigencia: [...] Artículo LTV ‘Dietas y Millaje’ ”.(2) Así, el Artículo de Vigencia establecía una excepción para el Artículo de Dietas y Millaje, solo por-que éste tiene una fecha de comienzo distinta. Atribuirle al Artículo de Dietas y Millaje una vigencia infinita porque no dispuso nada sobre cuando culmina su vigencia contradeci-ría el sentido que resulta de ambas cláusulas: que el Artí-culo de Dietas y Millaje empezaría diez días luego de la firma del Convenio Colectivo, pero que culminaría el 30 de jimio de 2010, al igual que el resto del Convenio.
A diferencia del análisis aquí realizado, la Opinión Ma-yoritaria rehúsa pronunciarse sobre si el Artículo de Dietas y Millaje permaneció vigente. Sostiene ésto basándose en que las resoluciones administrativas establecieron con efecto retroactivo la forma como se harían los pagos. Esto resulta preocupante porque la misma Opinión reconoce que lo pactado en un convenio colectivo debe cumplirse con estricta rigurosidad. Véase C.O.P.R. v. S.P.U., 181 DPR 299, 320 (2011). El Tribunal se contradice y sugiere que cuando se aprueban resoluciones administrativas con efecto retroactivo será innecesario examinar lo aprobado en un convenio colectivo o, más importante aún, si éste permaneció vigente. Así, pone en entredicho si mediante resoluciones administrativas se puede alterar lo aprobado en un convenio colectivo.
*1022i—i h-4
Por otro lado, como considero que el Artículo de Dietas y Millaje perdió su vigencia, corresponde examinar de dónde surge la obligación legal y la fórmula para el rembolso de los gastos reclamados. El Art. 7(a) de la Ley Núm. 74 de 23 de junio de 1965, supra, dispone que “[l]os funcionarios y empleados de la Autoridad tendrán derecho al reembolso de los gastos de viaje necesarios o en su lugar a las dietas correspondientes que sean autorizadas por reglamentos aprobados por la Autoridad”. Por otro lado, el Reglamento Núm. 09-001 sobre Gastos de Viaje y Representación de 16 de mayo de 1992, Departamento de Transportación y Obras Públicas (Reglamento Núm. 09-001), señala en su artículo introductorio que “ [e] 1 desarrollo satisfactorio de [las funciones de la ACT] hace necesario rembolsar a los funcionarios y empleados los gastos de viaje y de represen-tación incurridos para desempeñarlas, para lo cual, bajo las disposiciones de la ley deben establecerse normas de aplicación uniforme”.(3) Sin embargo, en lugar de estable-cer cómo se harán estos rembolsos, el Reglamento esta-blece que “[t]odos los empleados unionados que reclamen dieta, millaje y alojamiento, recibirán el rembolso por los gastos a tono con el convenio colectivo vigente”.(4)
Al no existir ningún convenio colectivo con vigencia, la ACT atendió la ausencia de una fórmula mediante la apro-bación de las Resoluciones Administrativas Núms. 2011-8 y 2011-13. En la Resolución Núm. 2011-8, la ACT reconoció el derecho de sus empleados unionados a un rembolso por los gastos de dietas y millaje. A su vez, expresamente esta-bleció que “[s]e continuarán pagando las cantidades dis-puestas en los Artículo LIV y LV del Convenio Colectivo con la UTAC que venció el 30 de junio de 2010” y estableció que estos pagos tendrán vigencia retroactiva al 1 de julio *1023de 2010.(5) Por otro lado, estableció que “a partir del 1 de abril de abril de 2011 no se pagarán Dietas a ningún em-pleado, Regulares o Fijas”.(6) No obstante, mediante la Re-solución Núm. 2011-13, la ACT enmendó la Resolución Núm. 2011-8 y destacó que las disposiciones sobre dietas y millaje continuarán vigentes hasta que se firme un nuevo convenio colectivo.
Debido a que el Convenio Colectivo perdió su vigencia el 30 de junio de 2010, las resoluciones administrativas esta-blecieron la base legal para el cómputo de los rembolsos e incorporaron la fórmula dispuesta en el Convenio Colectivo. Al otorgarle retroactividad al 1 de julio de 2010, llenaron el vacío que dejó la culminación del Convenio Colectivo. Por lo tanto, son estas resoluciones y no la su-puesta vigencia perpetua del Artículo de Dietas y Millaje lo que da base legal al reclamo de los peticionarios.
r—n I—[ H
Finalmente, debo determinar si aplica la penalidad in-cluida en el Art. 11(a) de la Ley Núm. 180, supra. Coincido con el análisis que hace la Opinión Mayoritaria al concluir que la penalidad del Art. 11(a) de la Ley Núm. 180, supra, aplica a “cualquier [...] beneficio que conlleve una aporta-ción económica por parte del patrono”, entre ellos, las die-tas y el millaje. (Énfasis suprimido).(7) Por lo tanto, si los empleados de la ACT tenían derecho a un rembolso por dietas y millaje, pero la ACT no los pagó, el empleado tiene derecho a la penalidad establecida en el Art. 11(a). La única diferencia es que la Opinión Mayoritaria se niega a resolver si la obligación emana del Convenio o de las reso-luciones administrativas, mientras que a mi juicio el Con-venio perdió su vigencia y la obligación surge de la ley *1024habilitadora, el Reglamento Núm. 09-001 y de la Resolu-ción Núm. 2011-8, la cual restableció lo dispuesto en el Convenio Colectivo sobre el pago de dietas y millaje.
IV
Al igual que la Opinión Mayoritaria, revocaría el dicta-men recurrido y remitiría el caso al Tribunal de Primera Instancia para la continuación de los procedimientos, pero por los fundamentos expuestos.

 Convenio Colectivo, Apéndice, pág. 198.


 Íd., pág. 210.


 Reglamento de Gastos de Viaje y Representación, Apéndice pág. 60.


 Íd., pág. 63.


 Resolución Núm. 2011-8, Apéndice pág. 214.


 Íd., pág. 214.


 Véase Opinión mayoritaria, pág. 1016.